               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RONNIE MARTIN,

                       Plaintiff,
                                                   Case No. 17-CV-1192-JPS-JPS
 v.

 TIM GRAY, DRUG ENFORCEMENT
 ADMINISTRATION, and ABC                                           ORDER
 INSURANCE COMPANY,

                       Defendant.


       On December 2, 2019, Plaintiff filed an amended complaint. (Docket

#36). The amended complaint is largely similar to the original complaint,

containing only a few additional details and claims. Pursuant to its

screening obligation under 28 U.S.C. § 1915(e), the Court will allow Plaintiff

to proceed on the claims stated in the amended complaint, with a few

caveats. Defendant Tim Gray (“Gray”) is clearly Plaintiff’s primary target

in this lawsuit. Plaintiff nevertheless attempts to sue the Drug Enforcement

Administration as well as some of its individual agents, whose identity is

not known to Plaintiff. Plaintiff cannot proceed against a federal agency

under Section 1983; not only does the DEA enjoy sovereign immunity, it

simply cannot be sued under that statute because it is not a “person.”

Wilkerson v. Ind. State Police Dep’t, No. 3:11-CV-038-RLY-WGH, 2011 WL

6148829, at *1 (S.D. Ind. Dec. 9, 2011).

       The Court will instead allow Plaintiff to proceed against the

unknown individual agents as John Doe defendants. The Court encourages

the plaintiff to immediately engage in discovery or any other method he
might use to identify the John Doe defendants, and to amend his pleadings

to reflect any such discovered identities. He shall have until February 28,

2020 to identify the John Doe defendants. If they are not identified by that

deadline, they will be dismissed without further notice.

       The Court further observes that Gray will likely move to dismiss

most of the claims presented by Plaintiff pursuant to the doctrine of Heck v.

Humphrey, 512 U.S. 477, 487 (1994). See (Docket #18 at 1-2). The Court will

nevertheless allow Plaintiff to proceed on his amended complaint as it is

currently pleaded and leaves it to Gray to file any motions he feels are

appropriate.

       Accordingly,

       IT   IS   ORDERED      that    the   Defendant   Drug    Enforcement

Administration be and the same is hereby DISMISSED from this action;

and

       IT IS FURTHER ORDERED that Plaintiff shall be allowed to

proceed against John Doe defendants on the allegations of his amended

complaint, and that he must identify those defendants on or before

February 28, 2020, or they will be dismissed from the action.

       Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                Page 2 of 2
